PER CURIAM.
We grant the defendant’s petition for writ of prohibition to disqualify the presiding judge. The order granting the plaintiffs motion for temporary injunction included a direction to the plaintiff to amend its complaint to add a count for reformation. Plaintiff had not sought leave to amend its complaint. By offering legal advice to the plaintiff, the judge raised concern about his impartiality sufficient to require his disqualification. See Chastine v. Broome, 629 So.2d 293 (Fla. 4th DCA 1993).
DELL, GUNTHER and HAZOURI, JJ., concur.